United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1003
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Milton George Bigalk,                    *
                                         *        [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 25, 2006
                                 Filed: February 1, 2006
                                  ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       A jury found Milton George Bigalk guilty of failing to surrender as ordered to
serve a previously imposed federal sentence, in violation of 18 U.S.C. § 3146(a)(2).
The district court1 sentenced him to 21 months in prison and 3 years of supervised
release, and he appeals.

     Mr. Bigalk challenges the sufficiency of the evidence to support his conviction.
Viewing the evidence in the light most favorable to the jury's verdict, we conclude that

      1
      The Honorable Donald D. Alsop, United States District Judge for the District
of Minnesota.
it is sufficient. See United States v. Marion, 977 F.2d 1284, 1287 (8th Cir. 1992)
(standard of review). Accordingly, we affirm the judgment of the district court. See
8th Cir. R. 47B. We deny Mr. Bigalk's pro se "affidavit and demand for charging
affidavits."
                       ______________________________




                                        -2-